

116 HR 1060 : Building Up Independent Lives and Dreams Act
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS1st SessionH. R. 1060IN THE SENATE OF THE UNITED STATESMay 15, 2019Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo provide regulatory relief to charitable organizations that provide housing assistance, and for
 other purposes.1.Short titleThis Act may be cited as the Building Up Independent Lives and Dreams Act or the BUILD Act.2.Mortgage loan transaction disclosure requirements(a)TILA AmendmentSection 105 of the Truth in Lending Act (15 U.S.C. 1604) is amended by inserting after subsection (d) the following:(e)Disclosure for charitable mortgage loan transactionsWith respect to a mortgage loan transaction involving a residential mortgage loan offered at 0 percent interest primarily for charitable purposes by an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, forms HUD–1 and GFE (as defined under section 1024.2(b) of title 12, Code of Federal Regulations) together with a disclosure substantially in the form of the Loan Model Form H–2 (as depicted in Appendix H to part 1026 of title 12, Code of Federal Regulations) shall, collectively, be an appropriate model form for purposes of subsection (b) of this section..(b)RESPA amendmentSection 4 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603) is amended by adding at the end the following:(d)Disclosure for charitable mortgage loan transactionsWith respect to a mortgage loan transaction involving a residential mortgage loan offered at 0 percent interest primarily for charitable purposes, an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code may use forms HUD–1 and GFE (as defined under section 1024.2(b) of title 12, Code of Federal Regulations) together with a disclosure substantially in the form of the Loan Model Form H–2 (as depicted in Appendix H to part 1026 of title 12, Code of Federal Regulations), collectively, in lieu of the disclosure published under subsection (a) of this section..(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Director of the Bureau of Consumer Financial Protection shall issue such regulations as may be necessary to implement the amendments made by subsections (a) and (b).(d)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act.3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives May 14, 2019.Cheryl L. Johnson,Clerk